Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dhindsa; Rajinder et al. (US 20120031559 A1) in view of Shibata; Tetsuji et al. (US 20060042545 A1). Dhindsa teaches an apparatus (Figure 1; [0087]) for gas distribution in a process chamber (500; Figure 1; [0023]), comprising: a showerhead (115; Figure 1; [0027]) composed of a non-metallic material (“silicon, silicon carbide, ...”; [0043]) with a first gas channel (117; Figure 1) and a second gas channel (119; Figure 1), wherein the first gas channel (117; Figure 1) and the second gas channel (119; Figure 1) are independent of each other; a first electrode (“electrodes”; 130; [0044]) embedded in the showerhead (115; Figure 1; [0027]) near a top surface of the showerhead (115; Figure 1; [0027]); and a second electrode (“electrodes”; 130; [0044]) embedded in the showerhead (115; Figure 1; [0027]) – claim 1
Dhindsa further teaches:
The apparatus (Figure 1; [0087]) of claim 1, wherein the showerhead (115; Figure 1; [0027]) is comprised of a ceramic material (“silicon, silicon carbide, ...”; [0043]), as claimed by claim 2
The apparatus (Figure 1; [0087]) of claim 1, wherein the first electrode (“electrodes”; 130; [0044]) is configured to provide a radio frequency (“115 serves as a RF return path”; [0043]) (RF) ground return path when installed in the process chamber (500; Figure 1; [0023]), as claimed by claim 4
The apparatus (Figure 1; [0087]) of claim 1, wherein the second electrode (“electrodes”; 130; [0044]) is configured to provide radio frequency (“115 serves as a RF return path”; [0043]) (RF) power when installed in the process chamber (500; Figure 1; [0023]), as claimed by claim 5
The apparatus (Figure 1; [0087]) of claim 1, wherein at least one channel of the first gas channel (117; Figure 1) extends from a first opening (top of 117; Figure 1) in the top surface of the showerhead (115; Figure 1; [0027]) and through the showerhead (115; Figure 1; [0027]) to a second opening (bottom of 117; Figure 1) at the bottom surface of the showerhead (115; Figure 1; [0027]), as claimed by claim 6
The apparatus (Figure 1; [0087]) of claim 1, wherein at least one channel of the second gas channel (119; Figure 1) extends from a gas inlet (118/115 interface; Figure 1; [0049]) on a side of the showerhead (115; Figure 1; [0027]) to at least one third opening (outlet of 119; Figure 1) at the bottom surface of the showerhead (115; Figure 1; [0027]), as claimed by claim 8
The apparatus (Figure 1; [0087]) of claim 1, wherein the showerhead (115; Figure 1; [0027]) has a plurality of through holes (117; Figure 1) from the top surface of the showerhead (115; Figure 1; [0027]) to the bottom surface of the showerhead (115; Figure 1; [0027]) and a plurality of holes (119; Figure 1) on the bottom surface of the showerhead 
An apparatus (Figure 1; [0087]) for gas distribution in a process chamber (500; Figure 1; [0023]), comprising: a showerhead (115; Figure 1; [0027]) composed of a non-metallic material (“silicon, silicon carbide, ...”; [0043]) with a first gas channel (117; Figure 1) and a second gas channel (119; Figure 1), wherein the first gas channel (117; Figure 1) and the second gas channel (119; Figure 1) are independent of each other, and wherein the first gas channel (117; Figure 1) includes a plurality of through holes (117; Figure 1) from a top surface of the showerhead (115; Figure 1; [0027]) to a bottom surface of the showerhead (115; Figure 1; [0027]) and the second gas channel (119; Figure 1) includes a plurality of holes (119; Figure 1) on the bottom surface of the showerhead (115; Figure 1; [0027]) connected to one or more gas inlets (118/115 interface; Figure 1; [0049]) on a side of the showerhead (115; Figure 1; [0027]); a first electrode (“electrodes”; 130; [0044]) embedded in the showerhead (115; Figure 1; [0027]) near the top surface of the showerhead (115; Figure 1; [0027]); and a second electrode (“electrodes”; 130; [0044]) embedded in the showerhead (115; Figure 1; [0027]) – claim 11
The apparatus (Figure 1; [0087]) of claim 11, wherein the showerhead (115; Figure 1; [0027]) is comprised of a ceramic material (“silicon, silicon carbide, ...”; [0043]), as claimed by claim 12
The apparatus (Figure 1; [0087]) of claim 11, wherein the first electrode (“electrodes”; 130; [0044]) is configured to provide a radio frequency (“115 serves as a RF return path”; [0043]) (RF) ground return path when installed in the process chamber (500; Figure 1; [0023]), as claimed by claim 14
The apparatus (Figure 1; [0087]) of claim 11, wherein the second electrode (“electrodes”; 130; [0044]) is configured to provide radio frequency (“115 serves as a RF return path”; [0043]) (RF) power when installed in the process chamber (500; Figure 1; [0023]), as claimed by claim 15
A system for processing substrates, comprising: a process chamber (500; Figure 1; [0023]) with an inner process volume; a showerhead (115; Figure 1; [0027]) configured to divide the inner process volume into an upper process volume (103; Figure 1) and a lower process volume (109; Figure 1), wherein the showerhead (115; Figure 1; [0027]) has a first gas channel (117; Figure 1) and a second gas channel (119; Figure 1) that are independent of each other, and wherein the first gas channel (117; Figure 1) is configured to fluidly couple the upper process volume (103; Figure 1) to the lower process volume (109; Figure 1) and the second gas channel (119; Figure 1) is configured to fluidly couple at least one external gas (118; Figure 1) to the lower process volume (109; Figure 1); a first electrode (“electrodes”; 130; [0044]) embedded in the showerhead (115; Figure 1; [0027]) near a top surface of the showerhead (115; Figure 1; [0027]), wherein the first electrode (“electrodes”; 130; [0044]) is configured to provide a radio frequency (“115 serves as a RF return path”; [0043]) (RF) ground return for plasma generation in the upper process volume (103; Figure 1); and a second electrode (“electrodes”; 130; [0044]) embedded in the showerhead (115; Figure 1; [0027]) wherein the second electrode (“electrodes”; 130; [0044]) is configured to provide RF power for plasma generation in the lower process volume (109; Figure 1) – claim 18
The system of claim 18, wherein the showerhead (115; Figure 1; [0027]) composed of a ceramic material (“silicon, silicon carbide, ...”; [0043]), as claimed by claim 19

Dhindsa does not teach the location of Dhindsa’s second electrode (“electrodes”; 130; [0044]) near a bottom surface of the showerhead (115; Figure 1; [0027]) – claim 1, 11, 18
Dhindsa further does not teach:
The apparatus (Figure 1; [0087]) of claim 2, wherein the ceramic material (“silicon, silicon carbide, ...”; [0043]) is aluminum nitride or aluminum oxide, as claimed by claim 3
The apparatus (Figure 1; [0087]) of claim 6, wherein the first opening (top of 117; Figure 1) and the second opening (bottom of 117; Figure 1) are different sizes, as claimed by claim 7
The apparatus (Figure 1; [0087]) of claim 12, wherein the ceramic material (“silicon, silicon carbide, ...”; [0043]) is aluminum nitride or aluminum oxide, as claimed by claim 13
The apparatus (Figure 1; [0087]) of claim 11, wherein at least one hole of the plurality of through holes (117; Figure 1) of the first gas channel (117; Figure 1) has a first opening (top of 117; Figure 1) in the top surface of the showerhead (115; Figure 1; [0027]) and a second opening (bottom of 117; Figure 1) at the bottom surface of the showerhead (115; Figure 1; [0027]) and wherein the first opening (top of 117; Figure 1) and the second opening (bottom of 117; Figure 1) are different sizes, as claimed by claim 16
Shibata also teaches a ceramic showerhead (1; Figure 8) with embedded electrodes (8; Figure 8) on different planes.
Shibata further teaches:
The apparatus (Figure 8) of claim 2, wherein the ceramic material ([0045]) is aluminum nitride or aluminum oxide, as claimed by claim 3
The apparatus (Figure 8) of claim 6, wherein the first opening (top of 7a; Figure 8) and the second opening (2; Figure 8) are different sizes, as claimed by claim 7
The apparatus (Figure 8) of claim 12, wherein the ceramic material ([0045]) is aluminum nitride or aluminum oxide, as claimed by claim 13
The apparatus (Figure 8) of claim 11, wherein at least one hole of the plurality of through holes (2; Figure 8) of the first gas channel (2; Figure 8) has a first opening (top of 7a; Figure 8) in the top surface of the showerhead (1; Figure 8) and a second opening (2; Figure 8) at the bottom surface of the showerhead (1; Figure 8) and wherein the first opening (top of 7a; Figure 8) and the second opening (2; Figure 8) are different sizes, as claimed by claim 16

It would have been obvious to one of ordinary skill in the art at the time the invention was made for Dhindsa to arrange Dhindsa’s electrodes (“electrodes”; 130; [0044]) in different planes as taught by Shibata, further, for Dhindsa to optimize the size and material for Dhindsa’s apparatus.
Motivation for Dhindsa to arrange Dhindsa’s electrodes (“electrodes”; 130; [0044]) in different planes is for at least establishing plasma and plasma uniformity as taught by Shibata  ([0053]). Motivation for Dhindsa to optimize the size and material for Dhindsa’s apparatus is for “easily develop the discharge” ([0057]) and plasma uniformity as taught by Shibata  ([0053]) and for “high melting point” materials ([0045]), respectively.
Claims 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhindsa; Rajinder et al. (US 20120031559 A1) in view of Tran; Toan et al. (US 20180330923 A1). Dhindsa is discussed above. Dhindsa does not teach Dhindsa’s showerhead (115; Figure 1; [0027]) is a .
Tran teaches a composite showerhead (130; Fiugre 1) made of ceramic materials.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Dhindsa to fabricate Dhindsa’s showerhead (115; Figure 1; [0027]) from composite ceramic materials.
Motivation for Dhindsa to fabricate Dhindsa’s showerhead (115; Figure 1; [0027]) from composite ceramic materials is for plasma protection as taught by Tran ([0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716